





Exhibit 10.1
Consulting Agreement




This Consulting Agreement (the “Agreement’) is made as of August 11, 2020 (the
“Effective Date”) and confirms the understanding of the parties with respect to
the consulting services that Blue Ox Healthcare Partners, LLC (“Blue Ox”) has
agreed to perform for Obalon Therapeutics, Inc. (“Obalon” or the “Company”), as
well as Blue Ox’s obligations with respect to Obalon’s confidential information
and any intellectual property that may arise from this Agreement.




1.
Consulting Services.

Blue Ox will perform or cause an affiliate thereof, as approved by Obalon in
writing, to perform consulting services (the “Services”) to the senior
management and the Board of Directors of Obalon as an independent contractor
through the end of the Term (as defined below in Section 3). These Services
shall include the following, which may be more fully set forth or amended in
writing by Obalon and Blue Ox:
(a)
Work to secure an agreement between Obalon and a major health plan, agreed upon
in writing by Obalon and Blue Ox, to conduct an outcomes study that will expand
the current clinical evidence base to include health economic analysis on the
cost of care reductions from use of the Obalon Balloon System;

(b)
Work with the senior management of Obalon to develop a new “go-to-market”
strategy;

(c)
Work to secure agreements with health plans and other entities that result in
reimbursement for and/or utilization of Obalon’s Balloon System; and

(d)
other pertinent activities mutually agreed upon by Obalon and Blue Ox.



While working with Obalon, the performance of Blue Ox’s Services will be
coordinated and directed by Charles D. Kennedy, MD, Managing Partner and CEO of
Blue Ox and any change must be approved in writing by Obalon. Blue Ox will
provide Obalon with 30 days written notice if Dr. Kennedy has a change in title
or responsibilities at Blue Ox, of if Blue Ox is no longer Dr. Kennedy’s primary
professional pursuit/employer.


2.
Compensation.



In consideration of the Blue Ox Services, Obalon will provide Blue Ox with the
following:
(a)
Consulting Services Fee. Obalon will pay Blue Ox a cash fee of $50,000 per month
for a period of six (6) months ($300,000 total) (the "Consulting Services Fee"),
payable in advance in two installments of $150,000 each, the first one on the
Effective Date and the second one on the first day of the subsequent 3 month
period.



(b)
Warrants. Obalon will grant Blue Ox on the Effective Date warrants to purchase
100,000 shares of Obalon common stock (the "Initial Warrants Grant") at an
exercise price equal to a 15% premium to the average closing price for the 10
trading days prior to the Effective Date (the “Warrants Exercise Price”). The
warrants will have the terms and conditions in the form set forth in Exhibit A
to this Agreement.



(c)
Outcomes Study Grant. Obalon will grant Blue Ox warrants to purchase 350,000
shares of Obalon common stock upon Obalon executing an agreement, arising as a
result of Blue Ox’s efforts, with a major health plan agreed upon in writing by
Obalon and Blue Ox, for a clinical outcomes study






--------------------------------------------------------------------------------





designed to support a positive coverage determination based on clinical
improvements in conditions such as diabetes (the "Outcomes Study Grant").
Alternatively, if a major health plan, agreed upon in writing by Obalon and Blue
Ox, elects to bypass any clinical outcomes study and instead enters into a
written agreement with Obalon to utilize and reimburse Obalon for the Obalon
Balloon System under its health plan without such study, and Blue Ox was the
procuring cause for such written agreement, Obalon will make an Outcomes Study
Grant to Blue Ox to purchase 500,000 shares rather than 350,000 shares.


Such warrants will have an exercise price equal to the Warrants Exercise Price
and will have the terms and conditions in the form set forth in Exhibit A to
this Agreement. Blue Ox shall receive the Grant for any such agreement entered
into by Obalon either (x) during the Term or (y) during the 18 month period
following the expiration or termination of this Agreement. Blue Ox’s efforts
shall consist of documented activity by Blue Ox executing the elements of the
Services with Obalon and an entity, agreed upon in writing by Obalon and Blue
Ox, that may include but not be limited to introductory and ongoing discussions
by Blue Ox, presentations by Blue Ox and Obalon, and any form of preliminary
contents or scope of an agreement or other proposal material submitted by Blue
Ox and Obalon. The issuance of such warrants to Blue Ox shall be made no later
than 30 days following Obalon signing any such agreement.
(d)
Investment in Future Obalon Financing. If the Company proposes to offer and sell
any equity securities of the Company, or securities of any type that are
convertible or exchangeable into, or exercisable for, such equity securities
(collectively, “New Securities”), then with respect to the first such offering
following the date hereof and subject to compliance with NASDAQ and federal and
state securities laws, Blue Ox will have a one-time right to purchase New
Securities in such offering in an amount equal to the lesser of $5 million or
20% of the New Securities being sold in such offering on the same terms and at
the same price as the New Securities are being sold to other participants in the
offering. The participation right set forth in this Section 2(d) shall be
exercisable in writing for ten (10) days following written notice from the
Company setting forth its intention to sell such New Securities. Notwithstanding
the foregoing, the following shall not be considered New Securities: (i) equity
securities issued by reason of a dividend, stock split, split-up or other
distribution on shares of common stock; (ii) equity securities issued to
employees, directors, consultants or advisors of the Company pursuant to a plan,
agreement or arrangement in existence as of the date hereof or subsequently
approved by the board of directors of the Company; (iii) equity securities
issued upon the exercise, conversion or exchange of any equity securities
outstanding as of the date hereof; (iv) equity securities issued to banks,
equipment lessors, or other financial institutions, or to real property lessors,
pursuant to a debt financing, equipment leasing, or real property leasing
transaction approved by the board of directors; (v) equity securities issued in
connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships; (vi) equity securities issued as acquisition consideration
pursuant to the acquisition of another corporation by the Company by merger,
purchases of substantially all of the assets or other reorganization or to a
joint venture agreement; and (vii) equity securities sold by the Company
pursuant to the Purchase Agreement by and between the Company and Lincoln Park
Capital Fund, LLC dated February 5, 2020.



(e)
Negotiation on Consulting Services Fee for Remainder of Term. Prior to the end
of the 6 month period from the Effective Date, Obalon and Blue Ox agree to
negotiate in good faith for fair and appropriate compensation, including cash
and/or equity, for Blue Ox’s performance of Services






--------------------------------------------------------------------------------





for the remainder of the Term. If the parties are unable to reach agreement on
such compensation, Obalon shall pay Blue Ox a cash fee of $50,000 per month on
the first business day of each month.


3.
Term of Engagement; Termination.



(a)
Term. The term of this Agreement is one (1) year from the Effective Date (the
“Term”) and shall automatically renew for subsequent one (1) month periods until
such time as cancelled by Obalon or Blue Ox or otherwise extended by mutual
written agreement between the parties.



(b)
Termination. Obalon or Blue Ox may terminate this Agreement for any reason or
for no reason upon thirty (30) days prior written notice to the other party;
provided, however, that (i) if Blue Ox terminated this Agreement during the
first six (6) months of the Term, the shares subject to such Initial Warrants
Grant shall be forfeited on a pro rata basis by the number of months remaining
during the initial 6-month term after the date the notice of termination is
given, and the remainder of such grant shall survive and remain in effect in
accordance with the terms of such grant, (ii) the Outcomes Study Grant, if made
(or, if required to be made pursuant to the terms of this Agreement, shall be
made), shall survive and remain in effect in accordance with the terms of such
grant, and (iii) Obalon shall have no obligation to pay the Consulting Services
Fee for any subsequent month and Blue Ox shall refund any Consulting Services
Fee paid in advance for any month after the month in which the termination takes
effect.



(c)
Change of Control of Obalon. Obalon shall provide written notice to Blue Ox of
any change of control, sale, merger, or acquisition involving a majority of the
equity of, or the assets of, Obalon. Either party may terminate this Agreement
upon written notice to the other party upon a change of control, sale, merger,
or acquisition involving a majority of the equity of, or the assets of, Obalon;
provided, however, that (i) the Initial Warrants Grant shall survive and remain
in effect in accordance with the terms of such grant, (ii) the Outcomes Study
Grant, if made (or, if required to be made pursuant to the terms of this
Agreement, shall be made), shall survive and remain in effect in accordance with
the terms of such grant, and (iii) the second payment obligation from Obalon to
Blue Ox during the initial six (6) months of the Term will accelerate and become
due and payable in full.



(d)
Change of Control of Blue Ox. Blue Ox shall provide written notice to Obalon of
any change of control, sale, merger, or acquisition involving a majority of the
equity of, or the assets of, Blue Ox. Either party may terminate this Agreement
upon written notice to the other party upon a change of control, sale, merger,
or acquisition involving a majority of the equity of, or the assets of, Blue Ox;
provided, however, that (i) if such termination occurs in the first six (6)
months of the Term, the shares subject to such Initial Warrants Grant shall be
forfeited on a pro rata basis by the number of months remaining during the
initial 6-month term after the date the notice of termination is given, and the
remainder of such grant shall survive and remain in effect in accordance with
the terms of such grant, (ii) the Outcomes Study Grant, if made (or, if required
to be made pursuant to the terms of this Agreement, shall be made), shall
survive and remain in effect in accordance with the terms of such grant, and
(iii) Obalon shall have no obligation to pay the Consulting Services Fee for any
subsequent month and Blue Ox shall refund any Consulting Services Fee paid in
advance for any month after the month in which the termination takes effect.



(e)
Effect of Termination. Except as may be set forth otherwise in this Agreement,
all rights and obligations of the parties that expressly or by their nature
survive the expiration or termination of this Agreement shall continue in full
force and effect subsequent to and notwithstanding the expiration or termination
of this Agreement until they are satisfied or by their nature expire and shall
bind the






--------------------------------------------------------------------------------





parties and their legal representatives, successors, and permitted assigns.
Without limiting the foregoing, the Sections titled “Ownership of Ideas,
Copyrights and Patents” and “Confidentiality” shall survive any expiration or
termination of this Agreement. For the avoidance of doubt, (x) this Agreement
may only be terminated by written notice subject to Sections 3(b), 3(c), or
3(d), and (y) any payment obligation of Obalon that arises prior to any
termination or expiration of this Agreement, including any amount of the
Consulting Services Fee payable through such period, shall continue in full
force and effect subsequent to and notwithstanding the expiration or termination
of this Agreement until fully performed.


4.
Representation and Warranties of Blue Ox.



(a)
General. Blue Ox represents and warrants that it is free to enter into this
Agreement and that performance of the Services does not (i) breach any agreement
that obligates Blue Ox to keep in confidence any trade secrets or confidential
information of Blue Ox or of any third party, or (ii) breach any agreement with
a third party that restricts Blue Ox from providing Services to Obalon.



(b)
Applicable Laws. Blue Ox represents, warrants and undertakes that it: (i) will
perform this Agreement in compliance with all applicable laws other than
non-compliance that would not be material and adverse to Obalon; (ii) shall not
offer, pay, request or knowingly accept any illegal bribe, inducement, kickback
or facilitation payment, and shall not make or knowingly and intentionally cause
another to make any illegal offer or payment to any individual or entity for the
purpose of improperly influencing a decision for the benefit of Obalon; and
(iii) shall cause its controlled affiliates performing Services to perform such
Services in compliance with all applicable laws other than non-compliance that
would not be material and adverse to Obalon.



(c)
Conflict of Interest. During the term of the Agreement, Blue Ox shall not be
engaged in any other business activity which would be directly competitive with
Obalon’s obesity products or services.





5.
Representation and Warranties of Obalon.



(a)
General. Obalon represents and warrants that it is free to enter into this
Agreement and that payment of fees in exchange for Services hereunder does not
(i) breach any agreement that obligates Obalon to keep in confidence any trade
secrets or confidential information of Obalon or of any third party, or (ii)
breach any agreement with a third party that restricts Obalon from engaging Blue
Ox with respect to providing Services to Obalon.



6.
Ownership of Ideas, Copyrights and Patents.



(a)
Obalon Materials. All materials, documents, data, software, information and
inventions of Obalon supplied or made available to Blue Ox by or on behalf of
Obalon or its designee, (collectively, “Obalon Materials”), shall be and remain
the sole and exclusive property of Obalon. Blue Ox shall use such items solely
to perform the relevant Services, and shall not use such items for any other
purpose or for its own benefit or the benefit of any third parties, or
disseminate or disclose such items to any third parties except as may be agreed
to in writing by Obalon or as otherwise provided for in this Agreement. Blue Ox
shall deliver to Obalon or destroy all such items reasonably promptly upon
written demand, or reasonably promptly following expiration or termination of
this Agreement in accordance with its terms.








--------------------------------------------------------------------------------





(b)
Work Product. Blue Ox shall make full and prompt disclosure to Obalon of all
Work Product. “Work Product” means all concepts, ideas, inventions, discoveries,
models, designs, know-how, software, methodologies, technology, techniques,
reports, results, presentations and other works of authorship discovered,
invented, created, developed, written, conceived, made, improved, or reduced to
practice by Blue Ox or any of its affiliates or any of their respective
employees or contractors (whether solely or jointly with others) specifically in
the performance of the Services, or that are specific to Obalon’s obesity
products and services, or that are derived from, modify or improve upon any
Obalon Materials, and any patent, trade secret, copyright or other intellectual
property rights with respect thereto, but excluding (a) Blue Ox Materials
(defined below) and (b) any concepts, ideas, inventions, discoveries, models,
designs, know-how, software, methodologies, technology, techniques, reports,
results, presentations and other works of authorship that have general
applicability to individualized or value-based healthcare products, services or
uses (“Non-Exclusive Materials”). Blue Ox agrees that all Work Product that is
copyrightable subject matter shall be considered “work made for hire” to the
extent qualifying as such under U.S. copyright law and that Obalon is and shall
be the sole author of the Work Product and the sole owner of all rights therein
in perpetuity. With respect to any Work Product that is not “work made for
hire,” Blue Ox agrees to assign and hereby irrevocably assigns, without
additional consideration, to Obalon, in perpetuity, all of Blue Ox's and its
affiliates' (and their respective employees’ and contractors') respective
rights, titles and interests worldwide in and to such Work Product. Blue Ox
shall cause each of its employees and contractors (and each of its affiliates'
respective employees and contractors) to assign all such rights, titles and
interests to Blue Ox or its affiliate, as applicable, or directly to Obalon, as
appropriate. At Obalon’s request and expense, Blue Ox shall, and shall cause its
affiliates and their respective employees and contractors to, execute all
documents and take all actions that are reasonably necessary to perfect Obalon’s
ownership of the Work Product.



(c)
Ownership and License of Non-Exclusive Materials. As between the parties, Blue
Ox shall retain sole and exclusive ownership of all Non-Exclusive Materials and
Blue Ox hereby grants to Obalon, its affiliates and their respective successors
and assigns, a worldwide, non-exclusive, perpetual, irrevocable, royalty-free,
paid-up, right and license to use the Non-Exclusive Materials solely to the
extent necessary for Obalon to publicly display or perform, market, advertise
and promote, manufacture, import, sell, offer to sell, have sold, and use its
Balloon System and any other Obalon obesity products and services now in
existence or under development or as otherwise mutually agreed upon by the
parties.



(d)
Warranties. Blue Ox represents, warrants and covenants that Blue Ox has the
right to make the assignments and grant the licenses to Obalon set forth in this
Section, and that ownership and use of the Work Product by or on behalf of
Obalon will not constitute an infringement of any third party patent, trademark,
copyright, trade secret or other proprietary right.



(e)
Blue Ox Materials. To the extent any deliverable contemplated hereunder with
respect to a Service includes Blue Ox’s, its affiliates' or any third party’s
concepts, ideas, inventions, discoveries, models, designs, know-how, software,
methodologies, technology techniques, presentations, writings, concepts, or
other information that are discovered, invented, created, conceived, made or
reduced to practice by Blue Ox, its affiliates or any third party (a) prior to
or after performing Services, or (b) independent of Blue Ox’s performance of the
Services and without reference to any Obalon Materials (“Blue Ox Materials”),
Blue Ox shall use its reasonable efforts to reasonably identify such Blue Ox
Materials and, as between the parties, Blue Ox shall retain sole and exclusive
ownership in such Blue Ox Materials. Blue Ox hereby grants to Obalon, its
affiliates and their respective successors and assigns, a worldwide,
non-exclusive, perpetual, irrevocable, royalty-free, paid-up, right and license






--------------------------------------------------------------------------------





to use the Blue Ox Materials solely to the extent necessary for Obalon to
publicly display or perform, market, advertise and promote, manufacture, import,
sell, offer to sell, have sold, and use the Balloon System and any other Obalon
obesity products and services mutually agreed upon by the parties.


7.
Confidentiality.



(a)
Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means any technical or business information disclosed
by one party or any of its affiliates (the “Disclosing Party”) to the other
party (the “Receiving Party”) that: (i) if disclosed in writing, is marked
“confidential” or “proprietary” at the time of such disclosure; (ii) if
disclosed orally, is identified as “confidential” or “proprietary” at the time
of such disclosure; or (iii) under the circumstances, a person exercising
reasonable business judgment would understand to be confidential or proprietary.
Confidential Information will not include information that (w) is now or
thereafter becomes generally known or available to the public, through no act or
omission on the part of the Receiving Party; (x) was known by the Receiving
Party prior to receiving such information from the Disclosing Party and without
restriction as to use or disclosure; (y) is rightfully acquired by the Receiving
Party from a third party who has the right to disclose it and who provides it
without restriction as to use or disclosure; or (z) is independently developed
by the Receiving Party without access to any Confidential Information of the
Disclosing Party.



(b)
Protection and Non-Disclosure of Confidential Information. During the Term and
for a period of two (2) years thereafter (other than Confidential Information
identified at the time of its disclosure by a party as a trade secret, which
shall be maintained in perpetuity), each Party agrees to maintain the other
Party's Confidential Information in strict confidence, not to use any such
Confidential Information for any purpose except in connection with the Services
or as otherwise provided for in this Agreement, and not to disclose such
Confidential Information to any third parties except as otherwise provided for
in this Agreement. Each Party may disclose the Confidential Information of the
other Party to its members, employees, advisors, consultants and agents
(“Representatives”) who have a bona fide need to know such Confidential
Information for the performance, management, receipt or use pursuant to the
Parties’ rights and obligations under this Agreement, provided that each such
Representative first executes a written agreement (or is otherwise already bound
by a written agreement) that contains use and nondisclosure restrictions at
least as protective of the other Party’s Confidential Information as those set
forth in this Agreement. The provisions of this Section 7 will not restrict a
Party from disclosing the other Party’s Confidential Information to the extent
required by any law or regulation; provided that the Party required to make such
a disclosure uses reasonable efforts to give the other Party reasonable advance
notice of such required disclosure in order to enable the other Party to prevent
or limit such disclosure.



(c)
Return of Confidential Information. Promptly following the expiration or
termination of this Agreement in accordance with the terms hereof, of if the
Disclosing Party otherwise requests in writing, the Receiving Party will
promptly return to the Disclosing Party or destroy all tangible items and
embodiments containing or consisting of the Disclosing Party's Confidential
Information and all copies thereof (including electronic copies); provided
however, the Receiving Party may retain (i) a copy for audit, legal and
regulatory purposes; and additionally (ii) all electronic copies of Confidential
Information residing in its automatic backup systems, provided that such copies
will continue to be held confidential subject to the terms of this Agreement.



(d)
Other Obligations. The terms of this Section 7 are in addition to, and not in
lieu of, any statutory or other contractual or legal obligation that the Parties
may have relating to the protection of the other






--------------------------------------------------------------------------------





Party’s Confidential Information. The Parties agree to not disseminate or in any
way disclose this Agreement or the contents hereof to any person, firm, business
or governmental agency or department, except as such disclosure is expressly
permitted in this Agreement. Furthermore, neither Party may disclose the
existence of any negotiations, discussions or consultations in progress between
or involving the Parties to any person, firm or business or to any form of
public media without the prior written approval of the other Party.


8.
Equitable Relief.



The Parties recognize that any threatened breach or breach of the Sections
titled “Ownership of Ideas, Copyrights and Patents” or “Confidentiality” may
cause irreparable harm that may be inadequately compensable in damages and that,
in addition to other remedies that may be available at law or equity, a Party
may be entitled to seek injunctive relief for such threatened or actual breach,
without the obligation of posting a bond or proving monetary damages.


9.
Independent Contractor.



Blue Ox agrees that it is an independent contractor when performing the Services
and that the relationship between Blue Ox and Obalon created pursuant to the
terms of this Agreement does not constitute a partnership, joint venture or
agency. Other than pursuant to a specific written agreement between the parties,
neither Blue Ox nor any employee (i) is an agent or legal representative of
Obalon or (ii) has any authority to represent Obalon or to enter into any
contracts or assume any liabilities on behalf of Obalon. Blue Ox may provide
services to other companies during the Term.


10.
Indemnification.



(a)
By Blue Ox. Blue Ox will indemnify, defend, and hold harmless Obalon and its
officers, directors, shareholders, employees and agents (“Obalon Indemnified
Entities”) from and against any third party claims, actions and proceedings
(each a “Claim”) brought against any of the Obalon Indemnified Entities,
including payment of all costs, expense, liability or damage, including
reasonable out-of-pocket attorneys’ fees, incurred by or awarded to such third
party pursuant to such Claim, to the extent arising out of or relating to any
common law fraud, willful misconduct, grossly negligent acts, or violation of
any applicable law by Blue Ox in connection with Blue Ox’s performance of
Services pursuant to this Agreement, infringement of any third party
intellectual property by Blue Ox, or breach of any representation or warranty
expressly made by Blue Ox in this Agreement.



(b)
By Obalon. Obalon will indemnify, defend, and hold harmless Blue Ox and its
members, officers, directors, shareholders, employees and agents (“Blue Ox
Indemnified Entities”) from and against any Claim brought against any of the
Blue Ox Indemnified Entities, including payment of all costs, expense, liability
or damage, including reasonable out-of-pocket attorneys’ fees, incurred by or
awarded to such third party pursuant to such Claim, to the extent arising out of
or relating to the Services rendered by Blue Ox (except as provided for in
Section 10(a) or to the extent otherwise caused by the grossly negligent act or
omission of Blue Ox), any common law fraud, willful misconduct, grossly
negligent acts, or violation of any applicable law by Obalon in connection with
this Agreement, infringement of any third party intellectual property by Obalon,
or breach of any representation or warranty expressly made by Obalon in this
Agreement.



(c)
Process. The party seeking indemnification of a Claim under this Section shall
notify the other Party promptly upon becoming aware of the Claim (but failure to
promptly notify shall not release the other






--------------------------------------------------------------------------------





party from its obligations under this Section unless such failure materially
prejudices its ability to defend such Claim) and shall permit the other party to
control the defense and settlement of such Claim so long as it is for money
damages only and such other party first verifies that it agrees to be fully
responsible for all liabilities and obligations related to such Claim and that
it will provide full indemnification with respect thereto. The indemnified party
shall reasonably cooperate with the indemnifying party in the defense and
settlement of the Claim as reasonably requested by the indemnifying party and at
the indemnifying party’s expense, and will not consent to any settlement or the
entry of any judgment in connection with the Claim without the indemnifying
party’s prior written consent, which will not be unreasonably withheld,
conditioned or delayed. The indemnified party may participate in the defense of
the Claim with its own counsel at its own expense.


11.
Limitation of Liability.



(a)
EXCEPT FOR ANY BREACH OF SECTION 7 CONFIDENTIALITY OR ANY CLAIMS FOR
INDEMNIFICATION, NEITHER PARTY WILL BE LIABLE TO THE OTHER (INCLUDING ITS
REPRESENTATIVES AND/OR AFFILIATES) FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND INCLUDING, BUT NOT LIMITED
TO, LOST PROFITS OR LOSS OF BUSINESS, ARISING OUT OF OR RELATED TO THE SUBJECT
MATTER OF THIS AGREEMENT, WHETHER ARISING IN CONTRACT (INCLUDING BREACH OF
WARRANTY), TORT OR OTHERWISE, REGARDLESS OF WHETHER SUCH PARTY WAS ADVISED, HAD
REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY THEREOF.



(b)
Except for any breach of Section 7 Confidentiality or any claims for
indemnification under Section 10 Indemnification, the parties acknowledge and
agree that the liability of a party under this Agreement shall not exceed the
aggregate amount of cash payments made and/or received hereunder.



12.
Governing Law.



This Agreement, including the validity, construction and performance hereof,
shall be governed by the laws of the State of Delaware without regard to its
conflicts of laws provisions.


13.
Notices.



Any notice, consent, claim, demand, waiver, or other communication under this
Agreement have legal effect only if in writing and addressed to a party to the
address set forth below (or to such other address or such other person that a
party may designate for itself from time to time in accordance with this
Section). Notices sent in accordance with this Section will be deemed
effectively given: (a) when received, if delivered by hand, with signed
confirmation of receipt; (b) when received, if sent by a nationally recognized
overnight courier, signature required; (c) when sent, if by email, (in each
case, with confirmation of transmission), if sent during the addressee's normal
business hours, and on the next business day, if sent after the addressee's
normal business hours; and (d) on the third day after the date mailed by
certified or registered mail, return receipt requested, postage prepaid.
Blue Ox:
Blue Ox Healthcare Partners, LLC
135 East 57th St., 23rd Floor
New York, NY 10022
Attn: Oded Levy, Managing Partner





--------------------------------------------------------------------------------





Email: oded@blueoxhcp.com


with a copy to Blue Ox’s counsel:
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036-6797
Attn: Christian Matarese




Obalon:
Obalon Therapeutics, Inc.
5421 Avenida Encinas, Suite F
Carlsbad, California 92008
Attn: Andrew Rasdal, Chief Executive Officer
Email: arasdal@obalon.com


14.
Miscellaneous.



This Agreement (together with its Exhibits which are made a part of this
Agreement by this reference) constitutes the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior oral and written agreements, understandings, promises and representations
with respect thereto. Notwithstanding the content of any other document or
record, whether issued before or after the Effective Date, the provisions of
this Agreement shall govern with respect to the subject matter hereof and any
conflicting, inconsistent or additional terms regarding the subject matter
hereof contained in other documents or records shall be void. No amendment,
modification or waiver of any of the terms of this Agreement shall be deemed
valid unless made in writing and duly executed by authorized representatives of
both parties. Each party may enforce the Agreement in strict accordance with its
terms. The failure of either party to enforce its rights strictly in accordance
with terms shall not be construed as having in any way modified or waived same.
Blue Ox may not assign, delegate or transfer this Agreement or any of its rights
or obligations hereunder without the consent of Obalon, which consent may be
granted or withheld within Obalon's sole discretion; provided, however, that
Blue Ox shall retain the right to assign or transfer any warrants issued to it
hereunder by Obalon to the extent permitted by and subject to the terms and
condition of such grant. Obalon shall not assign or delegate its payment or
indemnification obligations hereunder separate from any assignment of this
Agreement in its entirety without the consent of Blue Ox, which consent may be
granted or withheld within Blue Ox’s sole discretion. Invalidity or
unenforceability of any provision in this Agreement shall not affect the
validity or enforceability of any other provision. This Agreement may be
executed in two or more counterparts, and by electronic facsimile (such as a PDF
file), each of which shall be deemed an original and all of which shall together
be deemed to constitute one agreement.


[Signature Page to Follow]







--------------------------------------------------------------------------------







Accepted and agreed to as of the date hereof:






/s/ Andrew Rasdal
Andrew Rasdal
President and CEO
Obalon Therapeutics, Inc.








/s/ Oded Levy
Oded Levy
Managing Partner
Blue Ox Healthcare Partners, LLC








































[Signature Page for Consulting Agreement effective August 11, 2020]









--------------------------------------------------------------------------------







EXHIBIT A


FORM OF WARRANTS


[SEE ATTACHED]







